Exhibit 32.1 Certification pursuant to 18 U.S.C. Section 1350 In connection with the Annual Report of Alliance HealthCare Services, Inc. (the “Company”) filed on Form 10-K for the year ended December 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certifies, pursuant to 18 U.S.C. § 1350, that: (i) the Report fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 10, 2016 /s/PERCY C. TOMLINSON Percy C. Tomlinson Chief Executive Officer
